Citation Nr: 0825310	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Canandaigua, New York



THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of outpatient medical 
treatment provided by the University Surgical Associates on 
June 29, 2006.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VAMC decision issued in October 2006 
that denied payment for outpatient treatment provided by the 
University Surgical Associates on June 29, 2006, based on the 
determination that the treatment was not for an emergent 
condition and not authorized.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently is not shown to have a service-
connected disability.  

3.  The veteran was treated on an emergency basis for 
injuries resulting from a nonservice-connected accident on 
June 14, 2006; he was discharged home on June 19, 2006.  

4.  The claimed service on June 29, 2006 was an outpatient 
surgical follow-up; the service was not authorized by VA and 
was not an emergency situation.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses arising from outpatient medical treatment provided 
by the University Surgical Associates on June 29, 2006 are 
not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

There is no indication in VCAA that Congress intended the Act 
to revise the unique and specific third-party claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

The claim that the veteran is appealing was filed by 
University Surgical Associates as claimant.  The veteran was 
provided with the full text of 38 C.F.R. § 17.1002 in the 
November 2006 Statement of the Case.  

The veteran has been advised of his entitlement to a hearing 
before the VAMC's Fee Basis Review Board and/or before the 
Board, but he has not requested such a hearing.  

The veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal, and all relevant 
medical records - in this case, the records of emergency 
treatment from June 14-19, 2006 and the claimed outpatient 
treatment on June 29, 2006 - have been obtained.  

For these reasons, no further notification or assistance is 
necessary, and the veteran is not prejudiced by adjudication 
of his claim at this time.  



II.  Analysis

Prior to the claim in question the veteran was injured by 
being thrown from a horse-drawn cart on June 14, 2006.  He 
was transported to a hospital and admitted via the emergency 
room.  He was discharged home on June 19, 2006.  The claim 
now before the Board does not relate to any charges during 
this period.  

The claim now before the Board relates to outpatient service 
performed on June 29, 2006.  The treatment record shows that 
this was the veteran's first post-discharge follow-up with 
the trauma clinic since his surgery.  The veteran had no 
current complaints other than occasional right-sided rib 
pain.  

The medical services performed on June 29, 2006 were not 
authorized in advance by VA.  

VA may pay or reimburse veterans entitled to VA hospital care 
or medical service for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA, where (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care of 
services were rendered to a veteran in need thereof for a 
service-connected disability or for any disability of a 
veteran having a total disability permanent in nature from a 
service-connected disability; and, (3) where VA or other 
Federal facilities were not feasibly available and an attempt 
to use them beforehand would have not have been reasonable, 
sound, wise or practical.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  

All three of the above conditions enumerated by 38 C.F.R. 
§ 17.120 must be satisfied before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993); see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  

In this case the veteran is not shown to have a service-
connected disability, and it is not shown that Federal 
facilities were unavailable.  It is not shown that delay of 
the treatment provided on June 29, 2006 would have been 
hazardous to life and health.  Accordingly, none of the 
criteria of 38 C.F.R. § 17.120 apply in this case.  

No reimbursement or payment of services not previously 
authorized will be made when such treatment was provided 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

The veteran's Substantive Appeal (VA Form 9) states that the 
service was emergent, citing admission through the emergency 
room on June 14, 2006.  However, as noted, medical services 
provided during the period from June 14, 2006 (admission via 
the emergency room) to June 19, 2006 (discharge home) are not 
included in the claim on appeal.  

As the treatment provided to the veteran was not for an 
emergency condition the Millennium Bill Act does not apply.  
See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.1000-1003 (2007).  

The Board is sympathetic to the veteran's situation.  
However, the Board is bound by law, and its decision is 
dictated by the relevant statutes and regulations.  

Moreover, the Board is without authority to grant benefits 
simply because it might perceive such a grant to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, based on review of the evidence of record, the 
Board finds that the veteran's claim for payment or 
reimbursement of unauthorized medical expenses must be 
denied.  





ORDER

The claim of payment or reimbursement of unauthorized medical 
expenses on June 29, 2006 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


